Allowance
	Claims 1-6, 8-11 and 13-15 are hereby deemed patentable. 
The specific limitations of “wherein an outer end of the expandable loop is attached to a door of the device chassis such that, upon the door being opened, the door is to pull the expandable loop from the stowed position to the deployed position” in Claim 1, and similarly in Claims 6 and 11, are not anticipated or made obvious by the prior art of record in the examiner’s opinion. 
For example, Griffin, II et al. (US Publication 2017/0338845) discloses an accessory holder, comprising: an expandable loop 610 movable between a stowed position (Figure 10) within a housing 1000 of a device chassis and a deployed position (Figure 11), extending out of the housing to receive and hold a device accessory 226; and a bias member 620 to urge the expandable loop towards the stowed position.  However, Griffin does not disclose wherein an outer end of the expandable loop is attached to a door of the device chassis such that, upon the door being opened, the door is to pull the expandable loop from the stowed position to the deployed position.
Furthermore, an assignee/inventor search was performed to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841